Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Election/Restriction response filed on 03/21/2022.  Claims 2-19 are pending.  Claims 2 is independent.  Claims 7, 8, 11, and 12 are withdrawn.  Claim 6 is withdrawn for the reason(s) below.  Claim 1 is canceled.
Election/Restrictions
Applicant’s election without traverse of Species E (Figure 17) in the reply filed on 03/21/2022 is acknowledged.
Applicant indicates that claims 2-6, 9-10, and 13-19 are readable on the elected species.  The examiner disagrees that claim 6 is readable on the elected species.  Claim 6 recites the limitation, “the guidance of the spring element and the guide element are designed so tight that the spring element automatically becomes wedged in the guide element” which is directed to Species B (Figure 12) or Species C (Figure 13) instead of Species E (Figure 17).  Species E (Figure 17) does not describe that the guidance of the spring element and the guide element are designed so tight that the spring element automatically becomes wedged in the guide element.  Instead, Species E (Figure 17) is directed to a spring element having securing/locking mechanism comprising snap-in hooks.   Therefore, claim 6 is also withdrawn.  
Claims 7, 8, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 10, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an annular element that has a groove extending azimuthally around an outer jacket surface thereof, at least in sections” in lines 3-4 of the claim.  The limitation is indefinite because it is unclear how an annular element has a groove extending azimuthally around an outer jacket surface thereof, at least in sections.   It is unclear to what “sections” (e.g. what structure/element) that the limitation refers.
Claim 2 recites the limitation "one element is connected to the hollow cylindrical component and the other element is provided for connection or coupling to an edge of the recess by way of a suture ring" in 14-16.  There is insufficient antecedent basis for this limitation “the other element” in the claim.  Secondly, it is unclear what “element” is the “one element” and “the other element” because claim 2 recites the “annular element,” “guide element,” and “spring element.”
Claim 4 recites the limitation “an elastic deformation is indictable manually from outside.” is indefinite because it is unclear what it means by “elastic deformation is indictable manually” based on the elected Species (Fig. 17).  If the recited feature in claim 4 is not part of the elected Species, it should be withdrawn.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 2-5, 9, 10, 13, 14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andrulitis (US Pat. No.: 6,319,231).
Regarding claims 2-5, 9, 10, 13, 14, 17, and 18, Andrulitis discloses a connection system (110, Fig. 1, the system 110 is fully capable of detachably affixing a hollow cylindrical component at a recess in a part of a patient's body), comprising: an annular element (112 or 226, Figs. 1-3) that has a groove (228, Figs. 2-3) extending azimuthally around an outer jacket surface (outer surface of 112 or 226) thereof; a guide element (combination of 116 and 250), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component with respect to the annular element (Figs. 2-3), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (Figs. 2-3); and a spring element (238, Figs. 1-3, the retaining ring 238 is a spring because it is resilient and has a biased configuration and rest configuration), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state (Fig. 2, the spring element 238 moves is movably guided in the guide element exclusively in a radial direction which is perpendicular to the axial direction), the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (Figs. 2-3 and Col. 5, lines 25-42), wherein, in a connected state of the annular element and the guide element, one element (112 or 226, Fig. 2) is connected to the hollow cylindrical component (e.g. cylindrical blood vessel or blood flow conduits or the cylindrical component radially within 226 as shown in Figs. 2 and 3) and the other element (the guide element) is provided for connection or coupling to an edge of the recess by way of a suture ring (250, Col. 8, lines 29-31; alternatively, the guide element is fully capable to connect or couple to an edge of the recess by coupling to a different suture ring); wherein the spring element protrudes on only one side beyond the guide element radially with Page 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020respect to the axial direction  (Figs. 1-3, the spring element protrudes on only one side beyond the guide element radially with Page 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020respect to the axial direction with elements 810, 812, Figs. 1-3 and 5) and is pressable radially from this side into the guide element (Figs. 1-3 and 5, the spring element is fully capable to be pressed radially from this side into the guide element because the spring element is capable of extending radially outward and inward from that side at least partially in and out of the guide, Fig. 2.  As part of 810, 812 of the spring extends out of the guide, it is fully capable to be pressed into the guide as element 226 passes through the spring, Figs. 2-3); wherein the spring element is elastically deformable within the guide element between a locked state (Fig. 3) and an unlocked state (Fig. 2) in which it does not plunge into the groove of the annular element (Figs. 2-3 and Col. 5, lines 25-42); wherein the spring element protrudes from the guide element at least partially, such that an elastic deformation is indictable manually from outside (Figs. 3, 5, and 8, the elastic deformation is indictable manually from outside, such as by manually viewing the parts 810 and 812); wherein the spring element is radially slidable into the guide element in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element (the spring element is radially slidable into or further into the guide element from the position shown in Figure 2 to the position shown in Fig. 3 in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element.  The part of 810, 812 of the spring is first pushed/slid radially outward of the guide element as element 226 moves through the guide element.  Then, the parts of 810, 812 of the spring which has been pushed/slid radially outward of the guide element slide radially into the guide to lock the spring element and the guide element and annular element); wherein the spring element has arms (each side of the spring forms an arm, see Figure below) which are slidable into the groove at least to a point at which the arms plunge into the groove of the annular element of the guide element (Figs. 2, 3, and 5); wherein the guide element has a recess (234, Fig. 4) in which the spring element is radially moveable against a fixed stop (the wall of 234, Fig. 4) of the guide element; wherein the spring element snaps into a locked position by way of a snap-in hook (either the whole open ring of 238 serves as a hook or half of the open ring of 238 serves as a hook which snaps into engagement within the groove 234 to lock 112 and 116, Figs. 2-4 and Col. 5, lines 25-42); wherein the snap-in hook is unlockable by application of pressure onto a pressure piece (810, 812, Fig. 8 and Col. 7, lines 36-48); wherein the element that is provided for connecting or coupling to the edge of the recess is connected or connectable to the suture ring that is connected directly to the edge (the element that is fully capable of connecting or coupling to the edge of the recess is fully capable to be connect to the suture ring that is connected directly to the edge); wherein the suture ring is fully capable to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread (he suture ring is fully capable to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread).
Claim(s) 2, 3, 5, 9, 10, 13-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Callaway et al. (US Pub. No.: 2012/0226096).
Regarding claims 2, 3, 5, 9, 10, 13-15, 17, and 18, Callaway discloses a connection system (the system shown in Figs. 11A-16 is fully capable to be detachably affixing a hollow cylindrical component, e.g. 152, at a recess in a part of a patient's body), comprising: an annular element (120, Figs. 11A and 15A-16) that has a groove (the groove formed on the outer surface of 120 at 124, Figs. 11A and 15A-16) extending azimuthally around an outer jacket surface (outer surface of 120, Figs. 11A and 15A-16) thereof; a guide element (250, Fig. 14A), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component (152, Figs. 11B, 15A, and 15B)  with respect to the annular element (element 250 is displaceable with respect to 120 along the axis direction of 152, Fig. 15A), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (Figs. 15A-15B); and a spring element (200, Figs. 13A-16, clip 200 is a spring element because it has resilient arms movable between a locked position and a unlocked position, Para. [0122]), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state, the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (Figs. 14B and 14C and Paras. [0122]-[0130]), wherein, in a connected state of the annular element and the guide element, one element (250) is connected to the hollow cylindrical component (152, Figs. 15A-15C) and the other element (120, Figs. 11A and 15C) is provided for connection or coupling to an edge of the recess by way of a suture ring (120 is provided for connection or coupling to an edge of the recess by way of a suture ring 122, Fig. 11A and 15C and Para. [0110]); wherein the spring element protrudes on only one side beyond the guide element radially withPage 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020 respect to the axial direction and is pressable radially from this side into the guide element (the spring element protrudes on only one side beyond the guide element radially withPage 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020 respect to the axial direction and is pressable radially from this side into the guide element in the position/configuration shown in Fig. 14B); wherein the spring element is elastically deformable within the guide element between a locked state and an unlocked state in which it does not plunge into the groove of the annular element (Paras. [0122]-[0130]); wherein the spring element is radially slidable into the guide element in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element (Figs. 14B-15C and Paras. [0122]-[0130]); wherein the spring element has arms (arms 214, Fig. 13A) which are slidable into the groove at least to a point at which the arms plunge into the groove of the annular element of the guide element (Paras. [0122]-[0130]); wherein the guide element has a recess in which the spring element is radially moveable against a fixed stop (the wall on 160 acts as a fixed stop that prevent the spring element to move radially through the other side of 250, Figs. 11B,14A, and 14B) of the guide element; wherein the spring element snaps into a locked position by way of a snap-in hook (hook-like arm, Figs. 13A and 13B and Paras. [0122]-[0130], the spring element 200 snaps into a locked position by way of a snap-in hook, e.g. a hook-like arm); wherein the snap-in hook is unlockable by application of pressure onto a pressure piece (Para. [0130], the snap-in hook is unlockable by application of pressure onto a pressure piece/proximal part of 200); wherein the spring element comprises elastically resilient components made of a metal (titanium Paras. [0121], [0122], [0124] and [0163]); wherein the element that is provided for connecting or coupling to the edge of the recess is connected or connectable to the suture ring that is connected directly to the edge (Para. [0110]); wherein the suture ring is configured to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread (Para. [0110])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Callaway et al. (US Pub. No.: 2012/0226096).
Regarding claims 15 and 16, Andrulitis discloses all the limitations of claim 2 as taught above and further discloses that the spring element comprises elastically resilient components and is elastically expandable radially with respect to the axial direction of the cylindrical component (Figs. 2-4 and Col. 5, lines 25-42, the spring element comprises elastically resilient components and is elastically expandable radially with respect to the axial direction of the cylindrical component because is it has a biased configuration and rest configuration).  However, Andrulitis does not specifically disclose that the elastically resilient components are made of a plastic or a metal; wherein the spring element is made entirely of such a resilient material.
Callaway teaches, in the same field of endeavor (medical connection system), a spring element (70, Fig. 3) made entirely of an elastically resilient metal (metal wire, Para. [0071]).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the spring element of Andrulitis to be made entirely of an elastically resilient metal as taught by Callaway, since it has been held to be within the generally skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Porier et al. (US Pat. No.: 4,118,806).
Regarding claim 19, Andrulitis discloses all the limitations of claim 2 as taught above but fails to disclose that the annular element, the guide element, and/or the spring element comprises titanium alloy, hard silicone, and/or a polyurethane.
Porier teaches, in the same field of endeavor (medical connection system), an annular element or guide element (18, Fig. 1 or an annular or guide element, e.g. 222 or 174) formed of titanium alloy (Col. 5, lines 7-14) and/or polyurethane (Col. 6, lines 30-33, such that elements are coated with polyurethane).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the annular element and/or the guide element of Andrulitis to be formed of titanium alloy and/or polyurethane as taught by Porier, since it has been held to be within the generally skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Porier et al. (US Pat. No.: 4,118,806).
Regarding claim 19, Andrulitis discloses all the limitations of claim 2 as taught above but fails to disclose that the annular element, the guide element, and/or the spring element comprises titanium alloy, hard silicone, and/or a polyurethane.
Porier teaches, in the same field of endeavor (medical connection system), components of a vascular connection system exposed to body fluid are coated with polyurethane (Col. 6, lines 30-33)
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify components/elements of the connection system of Andrulitis that are exposed to bodily fluid to be coated polyurethane or comprise a polyurethane coating as taught by Porier in order to protect the components/elements of the connection system that are exposed to bodily fluid.  In the modified device, the annular and/or guide element comprises polyurethane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6802806 B2		McCarthy; Patrick M. et al. discloses a connection system for connecting different parts of the vascular system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771